Citation Nr: 1502564	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-34 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extension of a temporary total rating beyond August 31, 2009, based on the need for convalescence following May 2009 surgery associated with service-connected left shoulder disability.

2.  Entitlement to an increased (compensable) rating for low back sprain.

3.  Entitlement to service connection for low back disability other than low back sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to April 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2010 rating decisions by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran later appeared before the undersigned Acting Veterans Law Judge in February 2014 and delivered sworn testimony via video conference hearing in New Orleans, Louisiana.

Evidence pertinent to the matters on appeal has been received subsequent to the last AOJ adjudication.  The Veteran has waived initial RO consideration of this evidence.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased (compensable) rating for low back sprain and entitlement to service connection for low back disability other than low back sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

There is a showing of postoperative residuals following May 2009 left shoulder surgery warranting an extension through September 30, 2009, but not beyond, of a previously assigned temporary total rating.


CONCLUSION OF LAW

The criteria for a temporary total rating extension from May 12, 2009, through September 30, 2009, but not beyond, for left shoulder disablement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In June 2009 the Veteran was informed, via RO correspondence, of the criteria for an extension of his temporary total rating.  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that the evidence of record contains the Veteran's private treatment records pertaining to the May 2009 surgery, post-operative VA treatment records, and private treatment records.  The Veteran's Social Security Administration (SSA) records are also associated with the record.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  Further, the medical records and examinations associated with the claims file contain sufficient information to decide the issue on appeal.

During the February 2014 Board hearing, to assist the Veteran, the undersigned (page 14) asked questions to determine if there was any evidence outstanding pertinent to his claim.  The undersigned also asked questions to help direct the Veteran's testimony concerning the date that the Veteran felt was appropriate for his claim.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.




Analysis

In May 2009 the Veteran underwent left shoulder surgery.  He was granted entitlement to a total disability rating for convalescence under 38 C.F.R. § 4.30 from May 12, 2009, to August 31, 2009.

At his February 2014 Board video hearing, the Veteran indicated that he had left shoulder surgery in May 2009 at a private hospital.  He asserted that he should have been granted his 100 percent rating through November 5, 2009, as per his Dr.'s (Dr. S.) note.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3), (noted above) and further extensions of 1 or more months, for as many as 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  As relevant here, the Court of Appeals for Veterans Claims has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430.  The Court has further defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.

In this case, the Veteran's left shoulder surgery occurred on May 12, 2009, and the Veteran subsequently underwent post-operative physical therapy for two days and was discharged on May 14, 2009.  His discharge instructions included a physical therapy program.  His assigned total disability rating terminated on August 31, 2009.

While the AOJ has noted that a September 2, 2009 private record released the Veteran to return work, the Board observes that the Veteran was not discharged from physical therapy until September 21, 2009.  Upon resolution of all reasonable doubt in favor the Veteran, and based on the evidence demonstrating postoperative residuals following the May 2009 surgery, the Board finds that the Veteran has shown that he necessitated an extension of his temporary total rating from May 12, 2009, through September 21, 2009 (or, by regulation, through September 30, 2009).

While the Veteran has submitted a note from his private physician indicating that he could not return to work until November 5, 2009, the Board notes that the note was signed in January 2013 and does not appear to be consistent with a work status noted completed by the same physician in 2009, wherein Dr. S. indicated that the Veteran's surgery would likely require a convalescence period of 4.5 months, which would have place the time frame until approximately the end of September 2009.  Also, the note completed by Dr. S. in January 2013 did not discuss or reference any other documents, and for these reasons the Board finds that the January 2013 note has little probative value in this case.  In this regard, the Board notes that in an August 24, 2009, record, Dr. S. noted that the Veteran's left shoulder had full range of motion and strength of 5/5, with no pain.  The Veteran was instructed to return on an only as needed basis.

In sum, the Board finds that an extension from May 12, 2009, through September 30, 2009, for left shoulder disablement is warranted.


ORDER

A temporary total disability rating extension through September 30, 2009, but not beyond that date, is granted, subject to laws and regulations governing monetary awards.


REMAND

As for the issue of entitlement to an increased (compensable) rating for low back sprain, the Board notes that the Veteran seeks service connection for low back disability other than low back sprain.  While not directly listed as such, the Board finds that the August 2010 rating decision essentially adjudicated the issue of entitlement to service connection for low back disability other than low back sprain.  In a statement received in October 2010, the Veteran essentially expressed disagreement with the August 2010 rating decision that denied service connection for low back disability other than low back sprain.  As a result, the issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the issue of service connection for low back disability other than low back sprain could impact the claim of entitlement to an increased (compensable) rating for low back sprain, that claim is deferred pending adjudication of the Veteran's low back service connection for claim.

The Veteran has indicated that sometime in 1996 he underwent a VA spine MRI, perhaps at a facility in the Boston area.  The AOJ should attempt to obtain this record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment of the Veteran dated since November 30, 2012, and associate them with the record.

The AOJ should also state whether any MRI of the spine (VA or private) undertaken in 1996 is of record.

2.  Issue a statement of the case on the issue of entitlement to service connection for low back disability other than low back sprain.  The Veteran and representative should be clearly advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to that issue.

3.  Thereafter, readjudicate the issue of entitlement to an increased (compensable) rating for low back disability.  The Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


